IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00342-CR

ROBERT VINCENT ENRIGHT, SR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                       From the County Court at Law No. 1
                             Johnson County, Texas
                           Trial Court No. T200701154


                           MEMORANDUM OPINION


       Robert Vincent Enright, Sr. was found guilty of a Class C Misdemeanor in the

justice of the peace court and appealed that decision to the county court at law for a trial

de novo. See TEX. CODE CRIM. PROC. ANN. art. 45.042 (Vernon 2006). He was found

guilty by a jury in the county court at law and a fine of $50 was imposed. Enright has

attempted to appeal that judgment.

       In a letter, the Clerk of this Court notified Enright and the State that we

questioned our jurisdiction because, among other reasons, the appeal was from a trial

de novo in the county court at law from an inferior court’s ruling and requested a
response from both parties. See TEX. CODE CRIM. PROC. ANN. art. 4.03 (Vernon 2005).

Each party has provided a response.

        We have no jurisdiction of appeals from a trial de novo in the county court at law

of an inferior court’s ruling if the fine imposed in the county court at law does not

exceed $100. Id. The fine imposed in the county court at law was only $50. Enright’s

response to our letter did not present any argument that we have jurisdiction of this

appeal which overcomes the above described limits placed upon this Court’s

jurisdiction by the legislature.

        Accordingly, his appeal is dismissed. See TEX. R. APP. P. 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 25, 2009
Do not publish
[CR25]




Enright v. State                                                                    Page 2